Citation Nr: 1548354	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the period from May 5, 2010 to December 11, 2012 for a right hip disability. 

2.  Entitlement to an initial compensable evaluation for the period from May 5, 2010 to September 17, 2012 for a left hip disability.

3.  Entitlement to an initial rating in excess of 30 percent for the period since February 1, 2014 for a right hip, status post total hip replacement.
 
4.  Entitlement to an initial rating in excess of 30 percent for the period since November 1, 2013 for a left hip, status post total hip replacement.
 
5.  Entitlement to service connection for a heart condition to include as secondary to service-connected exercised induced asthma.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decisions and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The December 2011 rating decision granted service connection for ankylosing spondylitis of the left and right hip at an initial noncompensable rating, effective May 5, 2010 and denied service connection for a heart condition to include as secondary to service-connected exercised induced asthma.

In June 2014, the RO granted temporary 100 percent evaluations based on surgical or other treatment necessitating convalescence for the Veteran's left and right hips, effective September 18, 2012 for the left hip and effective December 11, 2012 for the right hip.  The RO also assigned a 30 percent disability evaluation, effective November 1, 2013 for the left hip disability and a 30 percent disability evaluation effective February 1, 2014 for the right hip disability.

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected left and right hip disabilities is the maximum rating available for this disability, a higher rating claim for a left, status post total hip replacement disability for the time period between September 18, 2012 and October 31, 2013 and a higher rating claim for a right, status post total hip replacement disability for the time period between December 11, 2012 and January 31, 2014 are no longer on appeal.

The Board also notes that since the increase from 0 to 30 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 30 percent for the period from November 1, 2013 for the left hip disability and entitlement to an initial rating in excess of 30 percent for the period from February 1, 2014 for the right hip disability remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2015 the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to an initial compensable evaluation for the period from May 5, 2010 to December 11, 2012 for a right hip disability; entitlement to an initial compensable evaluation for the period from May 5, 2010 to September 17, 2012 for a left hip disability; entitlement to an initial rating in excess of 30 percent for the period since February 1, 2014 for a right hip, status post total hip replacement; and entitlement to an initial rating in excess of 30 percent for the period since November 1, 2013 for a left hip, status post total hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDING OF FACT

The Veteran does not have a current heart disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a May 2010 letter, prior to the date of the issuance of the appealed December 2010 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

Per the January 2015 remand instructions, a VA examination was provided in April 2015 which provided the specific opinions requested by the January 2015 remand.  In light of the above, the Board finds that the RO substantially complied with the January 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the report of the April 2015 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2015 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include cardiovascular-renal disease and hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

A November 1994 Medical Evaluation Board for his angioedema noted that an EKG and a chest x-ray were normal.  

A December 1994 service treatment record noted a "heart - slight irregularity".

On his April 1995 Report of Medical History, the Veteran indicated that he had palpitations or pounding heart and heart trouble.  An accompanying medical report noted that the Veteran's reported heart trouble, pounding in the heart and skin disease referred to his angioedema.  He had an anaphalactic type reaction of an unknown etiology when exercising and carried an anaphylactic kit.  He was currently asymptomatic.  

An April 1995 Retirement Physical demonstrated a negative chest as the heart was within normal size and contour.  The lungs were clear without evidence of congestive heart failure. 

The Veteran underwent a VA general examination in February 1996.  The examination was negative for complaints, treatments or diagnoses related to a heart condition.

A January 2006 questionnaire for hip surgery noted no past history of heart or vascular disease.  He also did not have chest pain, irregular heartbeat or palpitations.

An August 2009 treatment note reported a normal cardiovascular system.

A September 2010 chest x-ray demonstrated a slightly uncoiled thoracic aorta.  

Per the January 2015 remand instructions, the Veteran underwent a VA examination in April 2015.  The examiner indicated that the Veteran was not diagnosed now, and had never been diagnosed with a heart condition.  The Veteran reported that he had heart palpitations while performing vigorous exercises while in service.  He was diagnosed with exercised induced asthma and angioedema but was currently not under any medications for his heart and was not seen by a cardiologist.  The examiner indicated that none of the Veteran's heart conditions qualified as ischemic heart disease.  On examination, his rhythm and heart sounds were normal.  His peripheral pulse and peripheral edema were normal.  His EKG and echocardiogram were normal.  The examiner noted that the Veteran had a normal heart examination, a normal EKG and a normal echocardiogram.  Therefore, there was no objective evidence to make a cardiac diagnosis at the time.

The examiner opined that it was less likely than not that a heart condition was incurred in or caused by the claimed in-service injury, event or illness.  He indicated that even though the Veteran's service treatment records in December 1994 revealed a slight irregularity of the heart, there had been no formal cardiac diagnosis made despite investigations in service.  There also has been no cardiac diagnosis established since his discharge from service and no cardiac pathology could be discovered on examination.  As there was no current cardiac diagnosis of a heart condition, it was less likely than not that the claimed condition was due to the Veteran's service in any way.  The examiner also indicated that as the Veteran did not have a current diagnosis of a heart condition, his condition was less likely than not due to or aggravated by his service-connected exercise induced asthma.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a heart disability to include as secondary to service-connected exercised induced asthma disability as the Veteran has not been shown to have a current heart disability.  

The Veteran has provided evidence that he has repeatedly required epinephrine injections to control a condition, which he indicates causes premature ventricular complexes in relation to his service-connected exercised induced asthma.  The Veteran also reports that he was required to give himself epinephrine injections on 15 separate occasions in 2011.  Further, the record indicates that these symptoms began while the Veteran was in-service.

The Veteran's service treatment records also demonstrate that a December 1994 service treatment record noted a "heart - slight irregularity".  Additionally, there were multiple reports of heart palpitations.  

However, despite these in-service findings, the Board finds that the most competent evidence of record demonstrates that the Veteran does not currently have a heart disability.

The Board notes that in-service heart complaints appeared to be acute as there were no diagnoses of a chronic heart disability in service or since that time.  Furthermore, a review of the record is negative for any current diagnosed heart disability.  Significantly, on his April 1995 Report of Medical History, the Veteran indicated that he had palpitations or pounding heart and heart trouble.  However an accompanying medical report noted that the Veteran was currently asymptomatic.  Additionally, an April 1995 Retirement Physical demonstrated a negative chest as the heart was within normal size and contour.  The April 2015 VA examiner also specifically addressed the Veteran's in-service heart complaints when noting that while the Veteran's service treatment records in December 1994 revealed a slight irregularity of the heart, there had been no formal cardiac diagnosis made despite investigations in service.  The examiner also indicated that there had been no cardiac diagnosis established since his discharge from service and no cardiac pathology could be discovered on current examination.   

The examiner also opined that it was less likely than not that a current claimed heart condition was due to service or due to or aggravated by his service-connected exercise induced asthma as the Veteran did not have a current diagnosis of a heart condition.

In this instance, the Board finds that the April 2015 VA examiner's opinion to be probative.  The April 2015 VA examiner had the benefit of a review of the Veteran's claims file, and provided a detailed rationale which explained why the Veteran did not have a current diagnosis of a heart condition.

For these reasons the Board finds the April 2015 VA examiner's opinions to be the most probative regarding the issue of whether the Veteran has a current heart disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed heart disability. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a heart disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a heart disability must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed heart disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current disability and his service-connected exercised induced asthma disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a heart disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed heart disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the April 2015 VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed heart disability and his service-connected exercised induced asthma disability are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

Entitlement to service connection for a heart condition to include as secondary to service-connected exercised induced asthma is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial compensable evaluation for the period from May 5, 2010 to December 11, 2012 for a right hip disability; entitlement to an initial compensable evaluation for the period from May 5, 2010 to September 17, 2012 for a left hip disability; entitlement to an initial rating in excess of 30 percent for the period since February 1, 2014 for a right hip, status post total hip replacement; and entitlement to an initial rating in excess of 30 percent for the period since November 1, 2013 for a left hip, status post total hip replacement.

In the December 2011 rating decision, the RO granted service connection for ankylosing spondylitis of the left and right hip at an initial noncompensable rating, effective May 5, 2010 under Diagnostic Codes 5240-5252.  See 38 C.F.R. § 4.71a (2015).

In the June 2014 rating decision, the RO assigned a 30 percent disability evaluation, effective November 1, 2013 for the left hip disability and a 30 percent disability evaluation effective February 1, 2014 for the right hip disability under Diagnostic Code 5054.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5054, a 30 percent rating is the minimum rating when a Veteran has received a hip replacement prosthetic.  A 50 percent rating is appropriate when there are moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is appropriate where this is markedly severe residual weakness, pain or limitation of motion.  A 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches. 

Per the January 2015 Board remand instructions, the Veteran underwent a VA examination in April 2015.  The examiner noted that the Veteran underwent a total left hip replacement in September 2012 and a total right hip replacement in December 2012.  The examiner indicated that the Veteran had abnormal or outside of normal range of motion of the left and right hips.  While the examiner noted that the abnormal range of motion did not result in functional loss, he did not provide range of motion readings which, as noted above, is required under Diagnostic Code 5054.

Because the examination is incomplete in regard to rating criteria, it is inadequate.  

Accordingly, the Board finds that the April 2015 VA examination is inadequate and a new VA examination is necessary to access the current severity of the Veteran's service-connected left and right hip disabilities which specifically includes range of motion testing.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right and left hip disabilities.  The Veteran's claims file must be reviewed in conjunction with the examination.  All indicated studies should be performed.  Findings (and associated impairment of function) should be described in detail, and must specifically include range of motion studies.  The examiner should note whether the disability results in weakness, pain, and or limitation of motion and if so, whether these are moderate, moderately severe, or markedly severe in extent.  The examiner should explain the rationale for all opinions.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


